LEON J. MARKETOS, Bankruptcy Judge.
Upon reading and filing of the Complaint, Answer with Affirmative Defenses and after James F. Selbach appearing on behalf of the debtor/defendant and Sheldon G. Kali appearing on behalf of the plaintiff and after the said James F. Sel-bach moving for an order dismissing the complaint, and after due deliberation having been had,
NOW, upon the motion of James F. Sel-bach, it is
ORDERED, that the motion be and the same is GRANTED, and it is further,
ORDERED, that the Complaint be and the same is dismissed as the Summons and Complaint was not personally served upon the debtor within ten days after the issuance of the Summons.